DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           GENESIS HUDSON,
                              Appellant,

                                     v.

                      AURAIN KEVIN EDWARDS,
                             Appellee.

                               No. 4D22-764

                           [November 9, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Tabitha Blackmon, Judge; L.T. Case No. 21-17498
COWE.

  Genesis Hudson, Lauderhill, pro se.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and ARTAU, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.